FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 ISABEL GONZALEZ-VELIZ,                             No. 19-72090
                                 Petitioner,
                                                     Agency No.
                      v.                            A209-483-835

 MERRICK B. GARLAND, Attorney
 General,                                             OPINION
                      Respondent.

          On Petition for Review of an Order of the
              Board of Immigration Appeals

             Argued and Submitted March 5, 2021
                    Pasadena, California

                           Filed May 4, 2021

     Before: Eugene E. Siler, * Andrew D. Hurwitz, and
             Daniel P. Collins, Circuit Judges.

                      Opinion by Judge Siler




    *
      The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2                GONZALEZ-VELIZ V. GARLAND

                          SUMMARY **


                           Immigration

    The panel denied Isabel Gonzalez-Veliz’s petition for
review of a decision of the Board of Immigration Appeals
dismissing her appeal from an order of an Immigration Judge
deeming her application for asylum, withholding of removal,
and Convention Against Torture abandoned, under 8 C.F.R.
§ 1003.47(c), based on her failure to submit required
biometrics or establish good cause for her failure to do so.

    The panel held that there was no abuse of discretion in
the IJ’s decision to deem Gonzalez-Veliz’s application
abandoned where the IJ instructed Gonzalez-Veliz, whose
counsel was present, to complete biometrics requirements
before her merits hearing, ensured that she had the relevant
instructions, and warned her that her failure to comply could
result in her application being deemed abandoned. The
panel rejected Gonzalez-Veliz’s argument that her duty to
comply with biometrics requirements ended when she
submitted the required application to the service center. The
panel explained that the clear text of 8 C.F.R. § 1003.47(c)
places the burden on the applicant to comply with biometrics
requirements in conformity with the instructions to the
application, which in turn direct the applicant to call a
particular telephone number if she does not receive the
requisite biometric receipt notices after her submission,
which Gonzalez-Veliz failed to do. Because she never
requested a continuance to complete the biometrics

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               GONZALEZ-VELIZ V. GARLAND                     3

requirement, and failed to follow up after she did not receive
notices of receipt of her application, the panel concluded that
Gonzalez-Veliz failed to show good cause for failing to meet
the requirement. The panel also concluded that the IJ did not
err in failing to question the government about whether it
sent Gonzalez-Veliz the biometrics submission receipt
notices, as the burden was on Gonzalez-Veliz to follow up
when she failed to receive the notices.

    The panel held that there was no abuse of discretion in
the IJ’s denial of Gonzalez-Veliz’s earlier motion for a
continuance to obtain an attorney where she knew of her
right to hire an attorney, was given a two-month continuance
to obtain counsel, was never detained, knew that the IJ would
proceed with the next hearing even if she was unrepresented
unless she showed good cause, did not try to contact an
attorney before seeking the continuance, and was able to
retain counsel months before her merits hearing.

   The panel concluded that because Gonzalez-Veliz’s
application for relief was properly found abandoned, the
Board correctly deemed moot any challenge to the IJ’s
denial of Gonzalez-Veliz’s request for a continuance to
obtain evidentiary support for her application.

    The panel rejected Gonzalez-Veliz’s contention that she
was deprived of a neutral arbiter because, even assuming that
the IJ was “rude and harsh,” Gonzalez-Veliz failed to show
that the IJ’s conduct affected the outcome of proceedings.
4             GONZALEZ-VELIZ V. GARLAND

                        COUNSEL

Akram Abusharer (argued), Abushrarar & Associates,
Anaheim, California, for Petitioner.

Clair L. Workman (argued), Senior Litigation Counsel;
Keith I. McManus, Assistant Director; Office of
Immigration Litigation, Civil Division, United States
Department of Justice, Washington, D.C.; for Respondent.


                        OPINION

SILER, Circuit Judge:

    Isabel Gonzalez-Veliz claims that the Board of
Immigration Appeals (BIA) erred in dismissing her appeal
from an order of an Immigration Judge (IJ) finding her
application for asylum, withholding of removal, and
Convention Against Torture relief abandoned. Gonzalez-
Veliz also argues that the IJ erred in denying two
continuance requests, one for more time to obtain an attorney
and one for more time to allow the submission of evidence
helpful to her application. Finally, she contends that the IJ
failed to act as a neutral arbiter. We deny her petition for
review.

                     BACKGROUND

    Gonzalez-Veliz, a native and citizen of Guatemala,
entered the United States in New Mexico, on or about
October 19, 2016. The next day she was served with a
                  GONZALEZ-VELIZ V. GARLAND                               5

Notice to Appear charging her as removable pursuant to
8 U.S.C. § 1182(a)(6)(A)(i). 1

    On June 28, 2017, Gonzalez-Veliz appeared pro se
before an IJ for her initial removal hearing. During this
hearing, the IJ informed Gonzalez-Veliz of her right to an
attorney at her own expense. The IJ provided Gonzalez-
Veliz with a “list of nonprofit agencies and some private
attorneys who have indicated that they may be willing to take
a case for free or reduced fee.” The IJ told Gonzalez-Veliz
to “[c]all those offices” and described other ways she could
find an attorney, including asking around her church and
local community. Continuing the case to give Gonzalez-
Veliz an opportunity to locate counsel, the IJ told Gonzalez-
Veliz to find an attorney “right away” because the IJ would
proceed with her case at the next hearing if she did not have
a good excuse for failing to secure counsel. Gonzalez-Veliz
affirmatively indicated she understood.

    On September 8, 2017, Gonzalez-Veliz appeared at her
next scheduled hearing without counsel. Gonzalez-Veliz
stated she “couldn’t get an attorney” because she was “sick”
with “a lot of headaches,” but acknowledged that she had not
seen a doctor. Gonzalez-Veliz also claimed that she was
prevented from locating an attorney because she began
looking for a job a week before the hearing; she admitted,
however, that she had not even tried to contact an attorney.
The IJ found that Gonzalez-Veliz had not established good




    1
      Gonzalez-Veliz’s minor son is also listed as a petitioner in this case
and was a respondent in the proceedings below as a “rider” on Gonzalez-
Veliz’s removal relief application. Because his claims are entirely
derivative of his mother’s, we do not discuss them separately.
6              GONZALEZ-VELIZ V. GARLAND

cause for another continuance to find an attorney. The IJ
then found Gonzalez-Veliz removable as charged.

   The IJ engaged in a detailed discussion with Gonzalez-
Veliz about filing an application for relief and the proof
required for such an application, specifically mentioning the
need for a declaration. The IJ told Gonzalez-Veliz that she
needed to file her application by the next scheduled hearing,
whether or not she had obtained counsel, or the application
would be deemed abandoned absent a good excuse.
Gonzalez-Veliz again affirmatively indicated that she
understood.

    On October 13, 2017, Gonzalez-Veliz appeared before
the IJ, this time with counsel, and filed an application for
asylum, withholding of removal, and Convention Against
Torture protection. She did not submit the requisite
declaration, but the IJ continued the case for a week to allow
her to do so.

    On October 20, 2017, Gonzalez-Veliz again appeared
with counsel and submitted her declaration. The IJ then told
Gonzalez-Veliz that she needed to submit biometrics before
the merits hearing scheduled for February 8, 2018:

       IJ: Okay, ma’am, you also have to get your
       biometrics taken. That is your fingerprints
       and your photographs, your hair color, eye
       color, et cetera. If you fail to get your
       biometrics done before the next hearing, I
       will find that you have abandoned your
       application and I will deny it without the
       hearing. Do you understand?

       Gonzalez-Veliz: Yes.
               GONZALEZ-VELIZ V. GARLAND                    7

       IJ: The government is providing you with
       written instructions on the steps that you must
       take to get your biometrics done. Take those
       with you and immediately start following
       those instructions. If you fail to get your
       biometrics taken before the next hearing,
       again, I will find that you have abandoned
       your application. Do you understand?

       Gonzalez-Veliz: Yes.

     The biometrics instructions inform aliens that they must
send three items to a particular address and that when the
items are received the alien “will receive [a U.S. Citizenship
and Immigration Services (USCIS)] receipt notice in the
mail indicating that USCIS has received [the alien’s] asylum
application, and [a]n [Applicant Support Center (ASC)]
notice for you, and separate [ASC] notices for each
dependent included in [the alien’s] application.” The alien
is instructed that if “you do not receive th[e ASC] notice in
3 weeks, call (800) 375-5283.”

    On January 16, 2018, Gonzalez-Veliz, through counsel,
filed a motion for a continuance, explaining that she had not
yet received requested police reports and court records
needed to prove her removal relief case. The IJ denied the
motion, finding that Gonzalez-Veliz “failed to show good
cause or that she had not had sufficient [time] to obtain the
evidence or to document her efforts to obtain the evidence.”

   On February 8, 2018, Gonzalez-Veliz appeared for the
scheduled merits hearing. Her counsel, who allegedly was
running late due to illness, did not appear at the scheduled
hour. The IJ initially indicated that he would therefore
8             GONZALEZ-VELIZ V. GARLAND

continue the case for another year, but then engaged in a
discussion with Gonzalez-Veliz:

       IJ: The government attorney has told me that
       you have not gotten your fingerprints done.
       Why is that?

       Gonzalez-Veliz: The evidence that I was
       asked for?

       IJ: No, your fingerprints, your biometrics,
       your photographs, your fingerprints, like we
       told you to do on October 20th. Why haven’t
       [you] gotten them done?

       Gonzalez-Veliz: Well, to be honest, I am not
       really that aware of—familiar with it and my
       friend, the one that’s guiding me, he works.

       IJ: Ma’am, you sure are familiar with it. The
       government attorney handed you written
       instructions on the steps to take. I told you
       you needed to get the biometrics done. I told
       you that if they weren’t done, I would deny
       your case. Why haven’t they been done?
       Sheds a little more light on counsel’s stomach
       ailments. Why haven’t you gotten your
       fingerprints done, ma’am?

       Gonzalez-Veliz: Is that the evidence that I
       was asked for from back in Guatemala?

       IJ: No, ma’am. It is going and making an
       appointment to have your fingerprints and
       your photographs taken, following the
              GONZALEZ-VELIZ V. GARLAND                   9

       instructions you were given at the last
       hearing. For about the 4th time, do you have
       any explanation why you have not done that?

       Gonzalez-Veliz: Well, the truth is that, well,
       as I say, I really did not understand as to that
       I had to do that or how to do that.

       IJ: Any other explanation?

       Gonzalez-Veliz: Well, I would like to
       apologize because, well, truthfully, I speak
       Spanish. My attorney speaks English and I
       have—I am able to communicate with him
       very little.

       IJ:    Ma’am, do you have any other
       explanation for why you did not get your
       fingerprints done, as you were told to do?

       Gonzalez-Veliz: No.

The IJ then decided to hear Gonzalez-Veliz’s case instead of
rescheduling. Once counsel arrived, the following exchange
occurred:

       IJ: All right, counsel. [The Department of
       Homeland Security (DHS)] informed the
       court when we were originally here that
       respondent didn’t get printed.

       Counsel for Gonzalez-Veliz: We filed—

       IJ: I asked respondent about that and she said
       she didn’t know how to do it. You’ve given
10          GONZALEZ-VELIZ V. GARLAND

     me a document that is the instructions for
     submitting       certain     applications       to
     immigration court. Attached to it and that’s
     all it says and attached to it is part of a return
     receipt, certified mail.          The—not the
     confirmation of receipt, the one that is sent.
     So do you have anything to show respondent
     actually got biometrics done?

     Counsel for Gonzalez-Veliz: I do not have
     anything to show biometrics is done, judge.
     We use—we submitted the form, . . . the copy
     of the first three pages of the application to
     the service center. We assumed that they
     would respond to us prior to the merits
     calendar.

     IJ: Well, counsel, why isn’t the return receipt
     that you get back that confirms proof of
     receipt attached?

     Counsel for Gonzalez-Veliz: I don’t know
     why we didn’t receive it, judge, but that’s—
     this is all I have and we did make that filing
     after the first—our first master hearing
     appearance.

     IJ: Well, if that’s the case, why didn’t you
     get alarmed by the fact that no appointment
     came in and no return receipt came back?

     Counsel for Gonzalez-Veliz: We were
     alarmed about it, judge, and we—

     IJ: Then, why wasn’t the process redone?
      GONZALEZ-VELIZ V. GARLAND                11

Counsel for Gonzalez-Veliz: Because we
didn’t have time to do that process by the
time we saw that that was an issue. We—
when we make these filings—

IJ: By the time you saw that was an issue,
counsel—first of all, there’s no zip code
written on here.     Why would that be
considered properly submitted, then?

Counsel for Gonzalez-Veliz: Judge, I believe
that—

IJ: There’s no A-number on the document.

Counsel for     Gonzalez-Veliz:      Which
document?

IJ: The document you submitted to me. How
do I know what was sent?

Counsel for Gonzalez-Veliz: Judge, this is
what they send. I’m giving you proof of that
this is what we did and I’m giving you
evidence of when we mailed it.

IJ: You did not—counsel, you haven’t given
me proof of anything. There’s no return
receipt here. There’s nothing on this to
indicate it was done in respondent’s case.
There’s certainly nothing to show it was
received. What does it take to get a return
receipt back? A week?
12          GONZALEZ-VELIZ V. GARLAND

     Counsel for Gonzalez-Veliz:         Probably;
     maybe a week or two.

     IJ: Two? That’s pretty long. So if this was
     done in October and nothing came back, what
     was done to verify—to ensure that she got
     fingerprinted?

     Counsel for Gonzalez-Veliz: [F]ollowing
     that filing, we didn’t make a follow-up filing,
     judge. We were concerned with trying to get
     the documents and, you know, complete—
     and working on the process but we didn’t
     look at the fingerprints again once we
     submitted it.

     IJ: Well, then, isn’t that on the respondent?
     Not getting fingerprinted?

     Counsel for Gonzalez-Veliz: In my opinion?
     No, judge. It’s not on the respondent.

     IJ: No? It’s not respondent’s obligation to
     make sure she gets fingerprinted . . . . I’m
     saying that it is respondent’s obligation to
     make sure it gets done. If it doesn’t get done
     and if there’s no response, it’s respondent’s
     obligation to make sure it gets done.

     Counsel for Gonzalez-Veliz: I don’t agree
     with that assessment, judge.

     IJ: No?
       GONZALEZ-VELIZ V. GARLAND                    13

Counsel for Gonzalez-Veliz:               It’s
respondent’s responsibility to take the steps
necessary to get the fingerprinting process
going. She can’t force the government to get
her fingerprinted. We sent that notice. We
have the receipt. It shows the—you know,
the tracking information on it. Like, the—we
can try to verify exactly, like what happened
with this posting but we did do our part.

IJ: Why didn’t you try to do that, then?

Counsel for Gonzalez-Veliz: Why didn’t—
because we can’t share—we don’t chase
around every single biometrics notice in the
firm. That’s not what—we don’t—like,
sometimes it is an issue. Sometimes, we have
to send it twice or three times but in this
particular case, you said—we, you know, we
didn’t think that it will be an issue. So, we
said, “Okay.” . . . “Let’s set the merits date in
February,” and we did. Then, when we saw
that we were having issues getting some of
the documentations, we filed a motion to
continue. At the time, we didn’t see that we
still—we didn’t recognize that the biometrics
receipt still hadn’t been received. You denied
the motion to continue, judge. If we—

IJ: Yes, counsel, because there was not any
evidence shown to me of any efforts made to
get the evidence.

Counsel for Gonzalez-Veliz: Okay, judge,
but efforts were made to get the evidence.
14          GONZALEZ-VELIZ V. GARLAND

     IJ: Well, counsel, respondent—there would
     be no Real ID Act if respondent could simply
     say efforts were made without corroborating
     the effort.

     ...

     Counsel for Gonzalez-Veliz: There is the
     Real ID Act, judge, and in order to comply
     with the requirements of the Real ID Act, we
     asked for that motion to continue and we
     recognized that you made an order requesting
     those documents. Now, if that motion was
     granted, we wouldn’t have this issue. We
     probably—we could have followed up
     further on the case.

     IJ: Counsel, it is not my fault . . . . If
     respondent had gotten fingerprinted, we
     wouldn’t have had this issue. If respondent
     had followed up on the lack of getting a
     biometrics appointment, we wouldn’t have
     this issue. . . . If respondent had documented
     efforts allegedly made to get evidence I
     requested, we might not have this issue.

     Counsel for Gonzalez-Veliz: Judge, I think
     the respondent attempted to get those
     documents. We did our part in trying to get
     those fingerprints done.

     ...

     IJ: Where’s the evidence that respondent
     tried to get the documents?
              GONZALEZ-VELIZ V. GARLAND                   15

       Counsel for Gonzalez-Veliz: I mean, there’s
       her testimony.

       IJ: Counsel, you don’t corroborate your
       testimony with your testimony. There is no
       testimony.    There was no declaration
       submitted.

    After this exchange, the government asked the IJ to find
Gonzalez-Veliz’s application abandoned because of her
failure to obtain biometrics. The government noted that the
biometrics instructions explained that if the alien does not
receive the requisite notice within three weeks of
submission, she should follow up by calling a specific
number. The IJ reminded Gonzalez-Veliz that she “was told
that if she didn’t get her biometrics done in compliance with
the instructions she was given, it would be considered
abandoned.” Counsel for Gonzalez-Veliz then admitted to
not following up with the biometrics request in accordance
with its instructions.

    The IJ found Gonzalez-Veliz’s application abandoned.
The BIA dismissed Gonzalez-Veliz’s appeal. We have
jurisdiction of her timely petition for review pursuant to
8 U.S.C. § 1252.

                      DISCUSSION

I. Abandonment

    The governing regulation makes plain that failure to
provide biometrics “within the time allowed by the [IJ]’s
order, constitutes abandonment of the application and the
[IJ] may enter an appropriate order dismissing the
application unless the applicant demonstrates that such
failure was the result of good cause.” 8 C.F.R. § 1003.47(c);
16             GONZALEZ-VELIZ V. GARLAND

see also 8 C.F.R. § 1208.10 (“Failure to comply with
processing requirements for biometrics . . . within the time
allowed will result in dismissal of the application, unless the
applicant demonstrates that such failure was the result of
good cause.”). An IJ’s decision to deem an asylum
application abandoned is reviewed for abuse of discretion.
Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013).

    At the October 20, 2017 hearing, the IJ twice warned
Gonzalez-Veliz that if she did not provide her biometrics
before the next hearing her application would be deemed
abandoned. The IJ also noted that the government would be
providing Gonzalez-Veliz with certain instructions on how
to complete her biometrics and that Gonzalez-Veliz should
“immediately start following” them.

    Gonzalez-Veliz did not follow the instructions but
argues that her duty to comply ended when she submitted the
three items to USCIS. This argument is belied by the clear
text of 8 C.F.R. § 1003.47(c), which places the burden on the
alien “to . . . comply with the requirements to provide
biometrics and other biographical information in conformity
with . . . the instructions to the applications . . . and
instructions provided by DHS, within the time allowed by
the [IJ]’s order.” The possibility of the government’s failure
to issue the requisite notices is contemplated by the
instructions, which tell the alien to call a particular number
if she does not receive the requisite notices after her
submission. Our sister circuits have found that an IJ does
not abuse his or her discretion in deeming an application
abandoned when an alien fails to submit biometrics or
provide good cause for not doing so. See Ramirez-Coria v.
Holder, 761 F.3d 1158, 1160, 1162–63 (10th Cir. 2014);
Gomez-Medina v. Holder, 687 F.3d 33, 35, 37–38 (1st Cir.
                GONZALEZ-VELIZ V. GARLAND                          17

2012); Umezurike v. Holder, 610 F.3d 997, 999–1004 (7th
Cir. 2010). We agree.

    Gonzalez-Veliz did not request a continuance before the
February 8, 2018 merits hearing to complete her biometrics.
Nor did counsel show good cause for requesting such a
continuance on February 8. Instead, counsel argued that if
the IJ had granted a previous unrelated continuance request,
the biometrics issue would have been discovered and dealt
with. 2 Moreover, far from showing good cause for failing to
follow up on the biometrics submission after the government
assertedly failed to send the requisite notice, counsel
dismissively stated, “we don’t chase around every single
biometrics notice in the firm.” In contrast to Karapetyan v.
Mukasey, 543 F.3d 1118 (9th Cir. 2008), and Cui v.
Mukasey, 538 F.3d 1289 (9th Cir. 2008), there is no dispute
that Gonzalez-Veliz received adequate notice of what she
needed to do. See Karapetyan, 543 F.3d at 1130–31 (“[A]s
we have previously recognized [in Cui], the ability of
otherwise diligent applicants, like [the alien], to comply with
the fingerprint requirement was frustrated by the legal
uncertainties surrounding the fingerprint laws. . . . [The
alien] did not receive adequate notice regarding the
fingerprint requirement.”); Cui, 538 F.3d at 1294 (“There is
no evidence that DHS delivered a fingerprint notice and
instructions to [the alien], as is currently required under
8 C.F.R. § 1003.47.”).

   We therefore find no abuse of discretion in the IJ’s
decision to deem Gonzalez-Veliz’s application abandoned.
Her due process claim fails for the same reason. See
Grigoryan v. Barr, 959 F.3d 1233, 1240 (9th Cir. 2020) (“To

     2
       That January 16, 2018 continuance request was made specifically
for the purpose of obtaining documents from Guatemala.
18            GONZALEZ-VELIZ V. GARLAND

prevail on a due process challenge to deportation
proceedings, [the alien] must show error[.]” (quoting Lata v.
INS, 204 F.3d 1241, 1246 (9th Cir. 2000)); see also Juarez
v. Holder, 599 F.3d 560, 566 (7th Cir. 2010) (“The
petitioners also assert a rather vague due-process challenge
to the denial of their motion for a continuance and the IJ’s
decision to deem their applications for relief abandoned. But
immigration proceedings satisfy due process so long as they
conform to the applicable statutory and regulatory standards,
as these did.” (citation omitted)).

II. Denial of Continuances

     A. To Find an Attorney

    There was no abuse of discretion in the denial of
Gonzalez-Veliz’s final request for more time to obtain an
attorney. See Arrey v. Barr, 916 F.3d 1149, 1157–58 (9th
Cir. 2019). Gonzalez-Veliz knew of her right to hire an
attorney; was given a two-month continuance to obtain
counsel; was never detained; knew that the IJ would proceed
with the hearing even if she was unrepresented unless she
showed good cause; but did not even try to contact an
attorney before seeking the continuance. In any event, she
was able to retain counsel months before her February 8
merits hearing. Compare id. at 1158 & n.3 (finding no abuse
of discretion where IJ granted three continuances over two
months to acquire an attorney and warned the alien that her
case would not be continued any further), with Biwot v.
Gonzalez, 403 F.3d 1094, 1099–1100 (9th Cir. 2005)
(finding abuse of discretion because alien was given only
five total business days from two granted continuances to
locate an attorney while incarcerated and made “diligent”
efforts to obtain counsel), and Rios-Berrios v. INS, 776 F.2d
859, 862–63 (9th Cir. 1985) (finding abuse of discretion
because alien was given only two total business days from
                GONZALEZ-VELIZ V. GARLAND                  19

two granted continuances to locate attorney while
incarcerated).

       B. To Obtain Corroborating Evidence

    Because Gonzalez-Veliz’s application for relief was
properly found abandoned, the BIA correctly deemed moot
any challenge to the denial of Gonzalez-Veliz’s previous
request for a continuance to obtain evidentiary support for
her application. See INS v. Bagamasbad, 429 U.S. 24, 25
(1976) (“As a general rule courts and agencies are not
required to make findings on issues the decision of which is
unnecessary to the results they reach.” (citations omitted)).

III.      Neutral Judge

    Gonzalez-Veliz was not deprived of her right to a neutral
arbiter. See Reyes-Melendez v. INS, 342 F.3d 1001, 1006
(9th Cir. 2003). Even assuming that the IJ was “rude and
harsh,” Gonzalez-Veliz “must show that the denial of . . . her
right to a neutral fact-finder ‘potentially affected the
outcome of the proceedings.’” Arrey, 916 F.3d at 1159
(citation omitted).

    The IJ permitted Gonzalez-Veliz to file her application
for relief, gave her ample opportunity to present her case,
and explained in detail what evidence she needed to submit
to prove her case despite candidly stating that prevailing
would be “difficult.” See Almaghzar v. Gonzales, 457 F.3d
915, 922 (9th Cir. 2006) (“Although the IJ showed
impatience at times, [the alien] had ample opportunity to
present his case, and the record as a whole does not suggest
that the IJ did not conduct the hearing with an open mind.”).
Gonzalez-Veliz’s suggestion that the IJ inappropriately
assumed the role of the government by questioning her,
particularly when she appeared pro se, is unavailing. See
20             GONZALEZ-VELIZ V. GARLAND

Shoafera v. INS, 228 F.3d 1070, 1075 (9th Cir. 2000) (“[W]e
have recently noted that the duty of the [IJ] is analogous to
that of the administrative law judge in social security
disability cases and thus, the IJ has a duty to fully and fairly
develop the record.” (citation and internal quotation marks
omitted)). The IJ may have expressed frustration at times,
but his questioning was compliant with the court’s duty to
“fully and fairly develop the record.” Nor did the IJ err in
failing to question the government about whether it sent the
biometrics submission receipt notices, as the burden is on the
alien to follow up if the notice is not received. See 8 C.F.R.
§ 1003.47(c).

     PETITION DENIED.